   Case 2:15-cr-00199-MHT-SRW Document 289 Filed 05/12/20 Page 1 of 7



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )         CRIMINAL ACTION NO.
      v.                            )           2:15cr199-MHT
                                    )               (WO)
ELDRICK DEON McNEAL                 )

                        OPINION AND ORDER

    This criminal case is now before the court on the

question of whether defendant Eldrick Deon McNeal is

capable    of   being    restored       to    competency,    that       is,

“whether there is a substantial probability that in the

foreseeable future he will attain the capacity to permit

the proceedings to go forward.”              18 U.S.C. § 4241(d)(1).

Based on the evidence in the record and the testimony

presented at the hearing held on May 12, 2020, the court

concludes that McNeal is not likely to be restored in the

foreseeable future.

    McNeal was indicted in 2015, in the United States

District Court for the Middle District of Alabama, for

one count of possessing a firearm as a convicted felon,

in violation of 18 U.S.C. § 922(g)(1).                   On multiple
   Case 2:15-cr-00199-MHT-SRW Document 289 Filed 05/12/20 Page 2 of 7



occasions, this court has found McNeal incompetent to

stand trial and sent him to a Bureau of Prisons (BOP)

facility    in   Butner,      North     Carolina       for   competency

restoration therapy.         See United States v. McNeal, No.

2:15cr199-MHT, 2020 WL 2139268 (M.D. Ala. May 5, 2020)

(Thompson, J.) (summarizing the extensive history of

competency and restoration proceedings for McNeal). Most

recently, on April 9, 2019, the court again issued an

opinion    finding   that    McNeal     is    incompetent     to    stand

trial, see United States v. McNeal, No. 2:15cr199-MHT,

2019 WL 1532228 (M.D. Ala. Apr. 9, 2019) (Thompson, J.),

that is, that he is “presently suffering from a mental

disease or defect rendering him mentally incompetent to

the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist

properly in his defense.”              18 U.S.C. § 4241(a).              The

court then recommitted him to the custody of the Attorney

General    for    the     BOP    “to        conduct    an    additional

‘restorability’      evaluation        of    whether    there      was     a

                                   2
     Case 2:15-cr-00199-MHT-SRW Document 289 Filed 05/12/20 Page 3 of 7



substantial probability that ‘in the foreseeable future’

McNeal would attain the capacity to permit his trial and,

if    so,    measures      could    be    taken     to   maintain         his

competency.”       McNeal, 2019 WL 1532228, at *1.

      On October 22, 2019, the BOP issued a new psychiatric

report in response to the April 9 order.                   See Forensic

Evaluation (doc. no. 259).            In the report, BOP clinician

Adeirdre Stribling Riley, Ph.D., states that McNeal’s

“current      delusional      ideation      and    psychotic      thought

process are entrenched and are of sufficient severity

that he is unable to proceed to trial at this time.”                      Id.

at 9.       Despite medication compliance over an extended

period of time, Dr. Riley notes, McNeal continues to

exhibit symptoms of psychosis including “paranoia and

delusional ideation.”           Id. at 8.         Dr. Riley concludes

that it is “unlikely he will be restored to competency

in the foreseeable future despite our extensive efforts.”

Id. at 9.



                                     3
   Case 2:15-cr-00199-MHT-SRW Document 289 Filed 05/12/20 Page 4 of 7



    On May 12, 2020, the court then held a hearing on

the issue of McNeal’s restorability.             Upon the agreement

of the parties and in light of the COVID-19 pandemic and

the restrictions on all visitation (including of defense

counsel) to the BOP facility in Butner, North Carolina,

where McNeal is confined, the hearing was conducted by

videoconferencing.

    At the hearing, the court heard testimony from Dr.

Riley     regarding       McNeal’s        diagnoses,        medication

compliance, and ongoing symptoms.             Her observations and

conclusions were identical to those she set forth in the

October 22 BOP psychiatric report.              Neither government

counsel    nor    defense     counsel      disputed     Dr.     Riley’s

testimony or her report that McNeal is unlikely to be

restored to competency in the foreseeable future.

    Therefore, based upon the psychological evaluation

by and testimony of Dr. Riley, and pursuant to 18 U.S.C.

§ 4241(d)(1), the court concludes that there is not a

substantial probability that in the foreseeable future

                                   4
      Case 2:15-cr-00199-MHT-SRW Document 289 Filed 05/12/20 Page 5 of 7



McNeal will attain mental competency to permit the trial

and all other proceedings to go forward.

       Finally, before concluding, the court believes it is

worth giving some explanation regarding the next steps

in this case.           With the agreement of the parties, the

court       initially     delayed     the    restorability       hearing.

During an on-the-record conference call on October 29,

2019, government and defense counsel agreed that, should

the     court    find    McNeal     unlikely      to    be   restored      to

competency, the next step in this case would be for the

BOP    to    conduct    an   evaluation      of   his   ‘dangerousness’

pursuant to 18 U.S.C. § 4246(a), that is, whether his

release would pose a substantial risk to the community.

See United States v. McNeal, No. 2:15cr199-MHT, 2019 WL

5718168, at *1 (M.D. Ala. Nov. 5, 2019) (Thompson, J.).

“[T]o avoid the further delay and inconvenience to the

parties of holding two hearings, one on the issue of

restorability and another on the issue of dangerousness,

a procedure that would require counsel for McNeal to

                                      5
     Case 2:15-cr-00199-MHT-SRW Document 289 Filed 05/12/20 Page 6 of 7



travel from Alabama to North Carolina two times,” the

parties agreed that the court would instead set a hearing

on     both     issues      upon     completion       of     the     BOP’s

‘dangerousness’ evaluation.              Id.   However, since the BOP

submitted its ‘dangerousness’ evaluation of McNeal, see

Forensic Evaluation (doc. no. 266), both government and

defense     counsel     have   agreed      that,    contrary    to   their

earlier       understanding,       this    court    should     conduct    a

restorability hearing first, after which a United States

District Court in North Carolina, where the BOP facility

where    McNeal    is    currently       confined    is   located,    will

conduct any ‘dangerousness’ hearing, should the BOP file

a certificate of ‘dangerousness’ pursuant to 18 U.S.C.

§ 4246(a).       The BOP will file such a certificate if it

is determined that there is no state facility suitable

for McNeal’s custody and care.              See 18 U.S.C. § 4246(a).

                                    ***

      Accordingly, it is ORDERED as follows:

      (1) It is declared that there is not a substantial

                                     6
   Case 2:15-cr-00199-MHT-SRW Document 289 Filed 05/12/20 Page 7 of 7



probability that in the foreseeable future defendant

Eldrick Deon McNeal will attain mental competency to

permit the trial and all other proceedings to go forward.

See 18 U.S.C. § 4241(d)(1).

    (2) Defendant McNeal is now subject to the provisions

of 18 U.S.C. § 4246(a).         He shall remain in the custody

of the United States Bureau of Prisons until he can be

transferred to a state facility suitable for his custody

and care or until the order of this court or some other

federal court.

    DONE, this the 12th day of May, 2020.

                                     /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
